Citation Nr: 0336528	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  00-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for a chronic condition 
manifested by glass ingestion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1948 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for a 
heart condition, post-traumatic stress disorder (PTSD), and a 
chronic condition manifested by glass ingestion. 


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

3.  The competent medical evidence does not show symptoms or 
a diagnosis of PTSD.

4.  The competent medical evidence does not show symptoms or 
a diagnosis of chronic condition manifested by glass 
ingestion.

5.  A heart condition was not shown during service, or until 
many years following service, nor does the competent medical 
evidence link any current heart condition to active service.




CONCLUSIONS OF LAW

1.  PTSD is not the result of active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

2.  A chronic condition manifested by glass ingestion was not 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 
38 C.F.R. § 3.303 (2003).

3.  Heart disease was not incurred in or aggravated by 
service, nor may any such disorder be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's separation papers show that during his active 
service, his military occupational specialty was cook.  He 
received an Army of Occupation Medal (Japan), a Korean 
Service Medal with 5 bronze campaign stars, and a Bronze Star 
Medal.

In October 1988, the veteran filed a claim for nonservice-
connected disability pension.  He listed a heart condition as 
a disability and indicated the date on which his heart 
condition began as December 1987.  

The veteran was admitted to a private hospital in December 
1987 with a complaint of severe crushing chest pain.  His 
past medical history was noted as noncontributory.  The 
assessment was chest pain.  The signing physician noted that 
the veteran had no previous history of angina, hypertension 
or diabetes.  He underwent cardiac catheterization and 
subsequent angioplasty.  His discharge diagnosis was unstable 
angina.  

In November 1997, the veteran was seen as a new patient at a 
VA outpatient clinic.  He gave a history of coronary artery 
disease, including angioplasty 12 years ago.  Following an 
examination, the assessment was coronary artery disease, 
stable.  

Later in November 1997, the veteran was admitted to a private 
hospital with a complaint of chest pain just prior to 
admission.  He was evaluated for a possible myocardial 
infarction.  He was hospitalized again in December 1997 with 
a diagnosis of unstable angina and a medical history 
significant for angioplasty 13 years ago.  He was readmitted 
in January 1998, at which time his diagnoses included 
coronary artery disease.  In June 1998, he was admitted with 
an episode of nose bleed.  

In January 1999, the veteran filed a claim for service 
connection for a heart condition, PTSD, and glass ingestion.  
He claimed that he was in combat in 1949.

In February 1999, the RO wrote the veteran asking him for the 
dates and places of his military assignment and his specific 
duties at each location, as well as the specific stressors he 
was claiming that he experienced while in service.  He was 
also asked to provide information on any medical or mental 
health treatment he had received for his PTSD.  

In a March 1999 statement, the veteran requested an 
evaluation at a VA hospital.  He indicated that VA should 
have records of all hospitalizations and treatments.  He 
added that he was treated in a M.A.S.H. unit in Korea in 
September 1950 for a bomb blast, and was treated and released 
from a hospital in Japan in 1951.

In April 1999, the veteran replied to the RO's request for 
information about his stressors with a copy of the RO's own 
letter.  On the letter, he wrote that he would comply with 
the RO's request for information if he would be given an 
evaluation in a VA hospital.  

In May 1999, the RO requested the veteran's service medical 
records, as well as information from the veteran's personnel 
file showing unit of assignment, dates of assignment, 
participation in combat operations, wounds in action, awards 
and decorations and official travel outside the United 
States.  VA was informed by the National Personnel Records 
Center (NPRC) that the veteran's service medical records were 
unavailable and presumed destroyed in a fire, and personnel 
records could not be identified with the information 
provided.  It was requested that NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, and NA Form 
13075, Questionnaire About Military Service, be completed and 
forwarded for further search.  These forms were forwarded to 
the veteran with a July 1999 letter from the RO.  In that 
letter, the RO made another request for dates of any medical 
treatment during service, as well as the exact location of 
the dispensary, hospital, or other facility where he received 
treatment during service.  He was also told that he could 
submit statements from comrades in service, doctors, or other 
persons who had personal knowledge of his disability during 
service or at the earliest date following discharge, as 
statements from doctors or other persons who had treated him 
after discharge and to the present date.

In May 2000, the veteran returned the forms sent by the RO.  
Where he was asked to describe the nature of the illness, 
injury or treatment in service, the treatment dates, the 
organization to which he was assigned and the name and 
location of the treatment in service, he merely indicated 
that the RO should refer to his January 1999 application for 
benefits.  

In February 2001, the RO sent the veteran a letter asking for 
evidence to show that he had a disability related to his 
claimed "glass ingestion," and evidence of symptoms of PTSD 
or a diagnosis of PTSD.  The forms previously sent to the 
veteran were resent, and he was notified that these were so 
that a further search for alternate service medical records 
could be done.  He was also sent a medical history form, and 
authorizations for release of information to VA.  Again he 
was asked about the specific stressors he was claiming.  No 
response was received from the veteran. 

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new law in a July 2002 letter which also 
informed him which evidence VA will seek to provide and 
which evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The Board 
concludes that VA has complied with all notification 
requirements.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claims for service connection for PTSD, a 
heart condition and a chronic condition manifested by glass 
ingestion.  The Board concludes the discussions in the rating 
decision, the August 2000 statement of the case (SOC), as 
well as letters sent to him informed him of the information 
and evidence needed to substantiate his claims, and have 
complied with VA's notification requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, to the extent possible without the full cooperation 
by the veteran.  The RO has attempted to obtain the service 
medical records, and was informed by the National Personnel 
Records Center that they were presumed destroyed in a fire.  
The Board notes that especially where service medical records 
have been lost or destroyed, the Board's obligation to 
explain its findings and conclusions is heightened."  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
undertakes its decision with this in mind.  Despite several 
attempts by the RO to obtain information from the veteran 
which would allow for an alternate search for any records, he 
had refused to provide the necessary details about his 
service or complete the forms required to initiate a search.  
The Board points out that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, the Board concludes that any further search 
for alternate service medical records would be futile in the 
absence of the veteran's cooperation.  

The veteran has been provided the opportunity to present 
evidence and testimony in personal hearings before both the 
Board and a hearing officer at the RO, but has declined the 
opportunity.  The Board has obtained private records of 
treatment as well as VA records of treatment.  Although he 
has been repeatedly asked to provide any evidence showing 
symptoms or a diagnosis of PTSD, as well as evidence showing 
any disability manifested by glass ingestion, he has not done 
so.  Nor has he identified any unobtained evidence that might 
link his heart condition to active service.  Although VA did 
not provide examinations as to the claims for service 
connection, the Board finds that VA was not under an 
obligation to provide an examination, as such was not 
necessary to make a decision on the claims.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, there 
is no competent evidence that the veteran has PTSD, or any 
disability manifested by glass ingestion, nor is there any 
evidence to indicate that the veteran's heart condition may 
be associated with the veteran's active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  While the veteran has a current 
diagnosis of heart disease, he has not brought forth any 
evidence suggestive of a causal connection between the 
current disability and service.  The RO informed him that he 
would need medical evidence of a relationship between the 
current disability and service, and the veteran has not 
provided such evidence.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In December 2003, the President 
signed the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), specifically allowing VA 
to decide claims before the expiration of the one year 
period.  The effective date of the new law is November 9, 
2000, the date of enactment of the VCAA.  In this case 
however, more than one year has elapsed since the July 2002 
letter to the veteran informing him of the provisions of the 
VCAA and no additional evidence has been submitted.  He has 
been given ample time to submit evidence or to inform the VA 
of relevant evidence it might obtain.  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims for service connection.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

If the disorder is heart disease, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (codified at 38 
C.F.R. § 3.304(f)).  The amended 38 C.F.R. § 3.304(f) states 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's testimony alone may 
establish the occurrence of the claimed in-service stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1997).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

Analysis

The service medical records are no longer available, having 
been destroyed in an accidental fire at the National 
Personnel Records Center in 1973, long before the veteran 
filed his initial claim.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO has attempted to obtain alternate records; however the 
veteran has not cooperated by providing the necessary 
information that would enable such a search.  The Board has 
earnestly endeavored to meet the heightened obligations in 
the present case; however, the preponderance of the evidence 
remains unfavorable to each of the appellant's claims.  

The Board notes that the veteran has made vague and 
unspecified claims that he was injured in combat and treated 
in a M.A.S.H. unit in Korea in 1950.  However, the available 
service personnel records do not verify his participation in 
combat, and he has not provided sufficient information to 
allow NPRC to verify any combat participation.  As such the 
provisions for 38 U.S.C.A. § 1154(b) concerning lay evidence 
do not apply. 

Service connection is not warranted for PTSD or for a chronic 
condition manifested by glass ingestion because there is no 
competent evidence that the veteran has either disorder.  
There is no reference in any of the available medical records 
to any psychiatric disorder, or linking any disability to 
glass ingestion in service.  As noted above, the RO has 
attempted numerous times to assist the veteran in obtaining 
evidence which would substantiate these claims; however, he 
has refused to cooperate.  VA cannot assist the veteran 
further without his cooperation, and is constrained by the 
evidence in the claims file in making a determination on his 
claims.  

There is no evidence of a disability manifested by PTSD or 
glass ingestion.  Without evidence at this time of a current 
disability, there is nothing to service connect.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  

As for the veteran's claim for a heart condition, the medical 
evidence shows that the veteran has a heart condition.  
However, there is no evidence that a heart condition existed 
during service or in the first postservice year.  It is 
significant that on the veteran's application for nonservice-
connected pension made in October 1988, he stated that his 
heart condition began in December 1987.  Medical records 
confirm that the earliest treatment for a heart condition was 
in December 1987 when he was admitted to the hospital with a 
complaint of severe crushing chest pain.  At that time, he 
had no prior history of chest pain.  

The medical evidence shows that the veteran's heart condition 
was first manifest in December 1987, over 35 years following 
his discharge from service.  This is too remote to be 
causally linked to service and there is no competent evidence 
providing any such link to service.  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has PTSD, a 
disorder manifested by glass ingestion, or to link his heart 
condition to active service.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2003).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no evidence to show that the veteran 
possesses the requisite medical training to comment on the 
diagnosis and etiology of PTSD, a heart condition, or to link 
any disorder to glass ingestion in service.  

The preponderance of the evidence is against the claims for 
service connection for PTSD, a chronic condition manifested 
by glass ingestion in service, and a heart condition.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2002).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a heart condition is denied.

Service connection for PTSD is denied

Service connection for a chronic condition manifested by 
glass ingestion is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



